Opinion issued May 10, 2013.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas


                               NO. 01-13-00352-CV


             IN RE SHAMROCK MANAGEMENT, LLC, Relator

            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Shamrock Management, LLC filed a petition for writ of mandamus

seeking relief from the trial court’s order allowing real party in interest to put on

evidence of damages at trial, when, Shamrock contends, the trial court previously
granted summary judgment on the claim. 1        We deny the petition for writ of

mandamus. We vacate this court’s prior order staying the underlying proceedings.

                                 PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.




1
      The underlying suit is Andrew Authement v. Dune Energy, Inc., No. 59024-A, in
      the County Court at Law No. 1 of Galveston County, Texas. The respondent is the
      Honorable John Grady.
                                         2